DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/05/2020 and 10/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, each IDS is being considered by the examiner. 

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Response to Amendment


This Office Action is in response to applicant's preliminary amendments filed on 10/08/2020.  Examiner has acknowledged and reviewed applicant's cancellation of claims 1 – 15, and the addition of new claims 16 - 31.  Examiner has reviewed newly added claims 16 - 31, and those claims do not constitute new matter issues.  



Restriction/ Election


Applicant’s election without traverse of Group 1, claims 16 - 24,  in the reply filed on 10/08/2021 is acknowledged.

Reasons for Allowance




The following is an examiner's statement of reasons for allowance. 
The primary reason for allowance of claims 16 - 24 is the prior art made of record neither shows or discloses the claim language found in claim 16, for a method for joining a camera module, the method comprising the following steps: 
providing a base plate on which an image sensor is situated, and an objective holder in which an objective of the camera module is accommodated; 
aligning the base plate and the objective holder relative to each other in a connection region;  and
guiding a connecting pin through a recess of the base plate and/or the objective holder so that the connecting pin protrudes on an outside.

Most notably, for a method for joining a camera module, the method further comprising the step of:
widening at least one free end of the connecting pin by a forming die using a radially acting deformation force so that the base plate and the objective holder are pressed against each other,
in combination with all of the other claim limitations presented, in total.





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARREN K FENWICK whose telephone number is (571)270-3040. The examiner can normally be reached 10:30 AM to 7:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
WKF